Case 1:19-cv-23023-KMM Document 1 Entered on FLSD Docket 07/20/2019 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.


 JORGE CISNEROS JUAREZ,

        Plaintiff,

 v.

 PEPPER’S MIAMI BEACH, LLC
 d/b/a PEPPER’S MEXICAN GRILL,
 a Florida Limited Liability Company,
 ASPIS GROUP, LLC d/b/a PEPPERS
 AUTHENTIC MEXICAN, a Florida
 Limited Liability Company, and
 DAVID GONZALEZ, individually,

       Defendants.
 __________________________________/

                                      NOTICE OF REMOVAL

        Defendants, PEPPER’S MIAMI BEACH, LLC d/b/a PEPPER’S MEXICAN GRILL, a

 Florida Limited Liability Company (“Peppers”), ASPIS GROUP, LLC d/b/a PEPPERS

 AUTHENTIC MEXICAN, a Florida Limited Liability Company (“Aspis”), and DAVID

 GONZALEZ, individually (“Gonzalez”), pursuant to 28 U.S.C. i§ 1441 and 1446, file their Notice

 of Removal of the above action pending in the Circuit Court of the Eleventh Judicial Circuit, in and

 for Miami-Dade County, Florida, to the United States District Court for the Southern District of

 Florida, the district in which the action is pending. In support of this Notice of Removal, Defendants

 respectfully state as follows:

        1.      On or about June 7, 2019, Plaintiff, Jorge Cisneros Juarez (“Plaintiff”) filed a four-

 count Complaint against the Defendants in the Circuit Court of the Eleventh Judicial Circuit, in and
Case 1:19-cv-23023-KMM Document 1 Entered on FLSD Docket 07/20/2019 Page 2 of 3



 for Miami-Dade County, Florida, Case No. 2019-017116 CA . The Complaint alleges causes of for

 violations of the Florida Minimum Wage Act, § 448.110, Florida Statutes (“FMWA”) against

 Peppers and Aspis (Count I), violations of the FMWA against Gonzalez (Count II), violations of the

  the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., against Peppers and Aspis (Count

 III), and violations of the FLSA against Gonzlaez (Count IV).

         2.      On June 28, 2019, Plaintiff served Defendant, Peppers with the Complaint. On July

 15, 2019, Plaintiff served Defendants, Aspis and Gonzalez with the Complaint. Therefore, the time

 for filing this Notice of Removal under 28 U.S.C. § 1446(b) has not yet expired.

         3.      A true and correct copy of the Complaint and other documents served upon

 Defendants are filed herewith. No other pleadings or orders have been filed, entered, or served upon

 Defendants at this time.

         4.      A true and correct copy of Defendants’ Motion for Extension of Time to Respond to

 Complaint, requesting an extension until August 9, 2019, is also filed herewith.

         5.      This lawsuit was brought pursuant to a federal statute, the FLSA. The action is

 therefore a civil action of which this Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and

 one which may be removed by Defendants to this Court pursuant to 28 U.S.C. § 1441 and 1446..

         6.      Plaintiff’s alleged state law claims under the FMWA fall within this Court’s

 supplemental jurisdiction as said claims are related to Plaintiff’s FLSA claims, for which this Court

 has original jurisdiction.

         7.      Defendants submit this Notice of Removal without waiving any defenses or

 affirmative defenses to the claims asserted by Plaintiff or conceding that Plaintiff has pled claims

 upon which relief can be granted.


                                                   2
Case 1:19-cv-23023-KMM Document 1 Entered on FLSD Docket 07/20/2019 Page 3 of 3



        8.      Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly provide written notice of

 the removal to Plaintiff and will file a copy fo this Notice and exhibits with the Circuit Court in and

 for Miami-Dade County, Florida.

        9.      Defendants respectfully request that the United States District Court for the Southern

 District of Florida accept this Notice of Removal and that it assume jurisdiction of this action.

        WHEREFORE, Defendants respectfully request that this action be removed from the Circuit

 Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, to the United States

 District Court for the Southern District of Florida.

                                                Respectfully submitted,
                                                ROBERT H. YAFFE, P.A.
                                                Counsel for Defendants
                                                11900 Biscayne Boulevard
                                                 Suite 806
                                                Miami, Florida 33181
                                                (305) 749-2341
                                                robert@robertyaffe.com

                                                By:/s/ Robert H. Yaffe
                                                       Robert H. Yaffe
                                                       Fla. Bar No. 374271


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 20th day of July, 2019, a copy of the foregoing Notice of
 Removal was served by E-Mail upon: Anthony M. Georges-Pierre, Esq. (agp@rgpattorneys.com)
 and Max L. Horowitz, Esq. (mhorowitz@rgpattorneys.com), Reamer & Georges-Pierre, PLC, 44
 West Flagler Street, Suite 2200, Miami, FL 33130, Counsel for Plaintiff.




                                                By:/s/ Robert H. Yaffe
                                                       Robert H. Yaffe



                                                   3
